Garland, J.
When this case was first before us, from the confused manner in which the record was made up, the judgment of the Parish Court of Ouachita, for the amount of which the plaintiff alleges that he is entitled to a credit, was overlooked, and, consequently, disallowed. We now find the claim to this credit to be well founded, and that it is to be .applied to the execution No. 1181, for $525 46, as a credit, on the 18th of May, 1841. The counsel for the petitioner states that the judgment and costs amount to $105 50, for which he is entitled to credit.
As to the other parts of the judgment, no sufficient cause has been shown to induce us to change our opinion. Although there is a slight variance between the description of the property advertised and that in the notice of seizure, yet it does not appear so material as to annul the proceedings or seriously mislead the plaintiff, who was the defendant in the execution. There was, therefore, no reason for enjoining the execution No. 1143, for $1279 42, with interest and costs.
Our former judgment in this case is therefore set aside ; and we do now order and decree that the judgment of the District Court, so far as it dissolves the injunction in relation to the execution No. 1143, be affirmed ; that so far as it relates to the injunction No. 1181, both in favor of Hemken against Dabbs, and in relation to the allowance of interest and damages, it be annulled and reversed ; and proceeding to give such judgment as ought to have been rendered in the court below, it is ordered that the sum of $105 50 be entered as a credit on the execution No. 1181, to take effect on the 18th day of May, 1841, and that the injunction be dissolved as to the balance due on the same, and Plemken and Stevens will proceed on the executions enjoined, after giving the aforesaid credit, as though no injunction had been issued; and *130we further decree,-that said Hemken have judgment against the said C. H. Dabbs, George W. Copley and George Jessup, in solido, for the sum of two hundred and fifty dollars damages on the amount of the execution No. 1143, with the costs in-the District Court; those of the appeal to be paid by the defendant, Hemken.